5-Jun-2019 14:58    2:18-cv-00868-JHS Document 33 Filed 06/05/19 17327332386
               Case Fax                                            Page 1 of 7                                             p.2


                                                                                                                  \

                                                                                                                      '

                                                          'W                                        JOSEPH A. BAHCAT

                                                  PRIVACY                                           Manag,ng Attorney

                                                                                                    •l 215 99:, 5001
                                                         FIRM                                       ioe@privacyfirrn law



                                                                                                    1701 Walnut St Ste 70354
                                                                                                    PO Box 37635
                                                                                                    Ph,ladelphia PA 19101·0635
              sJune 2019

              BY FACSIMILE

              The Honorable Joel H. Slomsky
              U.S. District Court, Eastern District of Pennsylvania
              James A. Byrne U.S. Courthouse, R.m 13614
              601 Market Street
              Philadelphia, Pennsylvania 19106

              Re: Strike 3 Holdings, LLC v. Bordley
                    No. 2:18-cv-00868-JHS

              Your Honor:

              I am writing on behalf of defendant George Bordley, to correct misstatements made
              yesterday in a letter from my adversary, John Atkin, Esq.

              First and foremost, I did not agree to another extension of fact discovery. What I said to
              Mr. Atkin was that defendant provided all the requested discovery to plaintiff months
              ago-prior to Mr. Atkin's appearance in the case-but as a matter of courtesy, that I
              would agree to an extension if he demonstrated to me that my client has failed to provide
              some discovery that was preventing plaintiff from moving the case forward. Mr. Atkin
              never identified any discovery that was still outstanding, and instead submitted his letter
              to Your Honor, which doesn't fairly represent the substance of our discussion.

              Although Mr. Atkin now claims that defendant has still not provided complete responses
              to Interrogatory No. 3, and Requests for Production Nos. 1, 11, 13 1 15, and 161 this is simply
              untrue. I am attaching to this letter defendant's excerpted response to Interrogatory No.
              3, as well as the email from plaintiff's prior counsel, Drew Bonekemper, which, together
              with the attached chain of custody affidavits, confirms that defendant's hard drives were
              produced and imaged on Feb. 22, 2019.




                                   LEGAL PQOS FOR YOUR INTERNET WOESsM


                                     PHILADELPHIA· NEW BRUNSWIC.1<          COLUMBUS
                                                  https //privacyf,rm law
5-Jun-2019   11:58CaseFax
                       2:18-cv-00868-JHS Document 33 Filed 06/05/1917327332386
                                                                     Page 2 of 7                                          p.3




                                                                                                        Hon Joel H Slomsky
                                                                                                                  S·Jun-19
                                                                                                                     2 of 2




                After plaintiff>s expert had ample time to review defendant's hard drive contents, I had a
                discussion with Mr. Bonekemper, during which he confirmed that there was no
                evidence of plaintiff's copyrighted works on any of defendant's computer hard
                drives. Mr. Bonekemper asked if I would agree to postpone the April mediation and to
                extend expert discovery to allow plaintiff's expert to complete its report. In response I
                said that I would agree if plaintiff agrees not to enforce the monetary sanction awarded
                because plaintiff forgot to withdraw its motion to compel after defendant provided all the
                discovery.

                In light of there being no direct evidence that defendant is the infringer, on Apr. 23, 2019,
                Mr. Bonekemper notified me that plaintiff was reducing its settlement demand to $2,500,
                which is roughly 90% lower than plaintiff previous demand. Suddenly thereafter, and
                without any warning or notice, Mr. Bonekemper withdrew from plaintiff's representation.
                Now it seems that Mr. Atkin wants another bite at the apple-i.e. more time to fish for
                circumstantial evidence that might contradict the direct evidence plaintiff already has,
                proving that Mr. Bordley is NOT the infringer.

                Defendant provided ALL requested discovery to plaintiff over three months ago, and
                plaintiff has done nothing to move the case forward since. Discovery has already been
                extended twice, both with and without consent, and in this situation, because defendant
                provided all the discovery months ago, plaintiff cannot meet the "good cause" standard
                for another discovery extension. I therefore object to plaintiff's request and respectfully
                request that the same be denied.

                                                             Respectfully yours,


                                                            C/---# /
                                                             Joseph A. Bahgat
                                                                                   6/';S----1
                JAB/kg
                Enclosures

                CC: All counsel of record (by email only)




                                    LEGAL PROS FOR YOUR INTERNET WOESs"


                                                   https //privac yfir m 1aw
5-Jun-2019 14:59CaseFax
                     2:18-cv-00868-JHS Document 33 Filed 06/05/1917327332386
                                                                    Page 3 of 7                               p.4




           or circumstances that may later come to respondent's attention. Respondent expressly
           reserves the right to further supplement, amend, or otherwise revise the below responses
           to interrogatories in accordance with Fed. R. Civ. P. 26(e).

           INTERROGATORY NO.              1,   State YOUR full name, address, and phone number.

                   RESPONSE TO INTERROGATORY NO.               1:


                                 George Bordley
                                 403 Saginaw Road
                                 New London, PA 19352
                                 302-229-7632

           INTERROGATORY NO. 2. IDENTIFY any courses, classes or certifications in school, col-
           lege, or any other educational or instructional program that YOU have taken or attended to learn
           how to operate or program COMPUTER DEVICES and computer software.

                   RESPONSE TO INTERROGATORY NO. 2: Respondent obtained a bachelor of sci-
                   ence in Information Technology from University of Phoenix.

           INTERROGATORY NO. 3. IDENTIFY by brand, trademark, model number, version, se-
           rial number and by any other relevant form of identifier each of the COMPUTER DEVICES
           USED in your home during the last three years.

                   RESPONSE TO INTERROGATORY NO. 3: Respondent repeats the general objec-
                   tions to these interrogatories, and further objects to this interrogatory on the grounds
                   that it is overly broad, unduly burdensome, and disproportional to the claims in the
                   complaint because it seeks information about individuals who are not parties to this
                   lawsuit, some of whom may be or at all times relevant were minor children whose per-
                   sonal information might be contained on devices responsive to this interrogatory. Fur-
                   ther, respondent objects because this interrogatory seeks information not relevant to
                   the claims in the complaint and not likely to lead to the discovery of admissible evi-
                   dence. Subject to and without waiving these objection(s), respondent is aware of the
                   following devices having been used in the home within the past three years:

                       1.   Dell lnspiron 3520 computer (#4t6jcv1)


                  DEFENDANT'S RESPONSES TO PLAINTIFF'S FIRST SET OF INTERROGATORIES•        3   OF   10


                                                          'm
                                                      PRIVACY
                                                        FIRM
5-Jun-2019 14:59CaseFax
                     2:18-cv-00868-JHS Document 33 Filed 06/05/1917327332386
                                                                   Page 4 of 7                               p.5




                      2. multiple Apple iPads
                      3. Seagate portable backup drive
                      4. Apple MacBook Pro Model A1278 (3#)
                      5. Samsung Note 4
                      6. Apple iPhone X (3#)
                      7. Apple iPhone 6s (3#)
                      8. Apple MacBook Air Model A1466
                      9. Samsung Galaxy smartphone


           INTERROGATORY NO. 4. For each COMPUTER DEVICE identified in Interrogatory
           No. 3, state the date each COMPUTER DEVICE was purchased and from where it was pur-
           chased.

                  RESPONSE TO INTERROGATORY NO. 4: Respondent repeats the objections and
                  responses to the preceding request as if fully re-written herein. Subject to and without
                  waiving the foregoing objections respondent states on information and belief that the
                  above devices were purchased or acquired as follows:

                      1. Purchased from Dell, Nov. 2012
                      2. Purchased at Apple Store around Dec. 2014, and also purchased from private
                         party seller around Feb. 2018
                      3. Purchased at Costco (Newark, DE) in 2015
                      4. Purchased at Apple Store, around Nov. 2015
                      5. Purchased at Costco (Newark, DE) around Sep. 201s
                      6. Purchased from Verizon Wireless, around Mar. 2018, Aug. 2018
                      7. Purchased at Best Buy (Newark, DE) around Jul. 2016
                      8. Borrowed from employer
                      9. Purchased at Costco (Newark, DE) around Jul. 2016


           INTERROGATORY NO. 5. IDENTIFY each PERSON YOU authorized to have access to
           any COMPUTER DEVICE identified in Interrogatory No. 3 during the last three years, and state
           the duration during which each such PERSON had access.

                  RESPONSE TO INTERROGATORY NO. 5: Respondent repeats the general objec-
                  tions to these interrogatories, and further objects to this interrogatory on the grounds
                  that it is overly broad, unduly burdensome, and disproportional to the claims in the
                  complaint because it seeks information about individuals who are not parties to this


                  DEFENDANT'S RESPONSES TO PLAINTIFF'S FIRST SET OF INTERROGATORIES·       4   OF   10


                                                        cm
                                                    PRIVACY
                                                      FIRM
                                       Case 2:18-cv-00868-JHS Document 33 Filed 06/05/19 Page 5 of 7




5-Jun-2019 15:00                                    Fax                                                                                                                              17327332386                                                 p.6



i I~mvACY                                                                                                                                                                                                         Joseph lallgat <Joe@privacyfm.Jaw>



 Slrikt 3 v. Bordley
 2 messages

 llollel<Mper, Andrew W. <ABonfll<emper@loxrotllscbid.com>                                                                                                                                                                      Fri, Feb 22, 2019 at •.2& PM
 To: jOsejlll bahgal <joe@prNacyfi1n1.1aW>
 Co: '!landlow. LincoJn o.' <lbandlow@foxrolhschild can> 'Moffit, Christi.i' <CMollltl@foxrolh6chl!d .can>




   Joe, allaclled III the receipts lro1II TPS re: the re tum of Ille devlees retumed lllis afternoon.



   Wll yoo provide us wllh Ile lt!dreiS lo relllm tilt hard c!livt? ff Mi 8on!ley "tl!IS supposed 11> p!l11ide I, 1do not have a record ol land he did not mem!on l



   Thanks.



   thw



   Andniw Bonelctrnper
   Partnet
   Fox Rothschlld LLP
   10 Sentry Pai1<my, Sur.e 200
   PO l!ox3001
   lllue BIii. PA 1!"422-3001
   (610) 397-7976 • direct
   (610) 397-04$- fax
   i\Bonel:emper@tOJ<rOU,schid .corn
   www.foxrothsel1ild com




   ThiS emaa 0011!al11& ;,fomialion that may be confidential and/oc privllege<1 lf you are not the inltnded recipient, or the employ.. or agent aulloriZ!d lo 111ceiVe for lhe il!ended Klcipient, ya. may not eopy, disclose er use any contents in this
   eman. tr you Mve received lh!S emai ill error, please immediately notify lhe sendtt at FOi Ro\hschild LLP by replying to 1!lls email end dtlele Ille ong,na! and reply emais. Thank you.

    ~   201I0222_ 1S1t531t1f7.(;2.l'Of
        S39K


 Jo&lpll L ltallgat <joe@privacyfirrn.law>                                                                                                                                                                                    Mon. Feb 25. 2019 at 3:27 PM
 To: 'Bonekemper_ Andrew W.' <Allonekemper@looollscllild.cotn>

   Thant<s Drew. Please have Mr. Bon:llty's hanl dnve sent lo bill at

   George Bordley
   403 Saginaw Road
   New London. PA 19352


                  Joseph a, bat,gat
    5-Jun-2019                  2:18-cv-00868-JHS Document 33 Filed 06/05/1917327332386
                      15:00CaseFax                                             Page 6 of 7       p.7


                            ,     ORIGINAL PROPERTY CONTROL AND CHAIN OF CUSTODY DOCU,MENT
                                  '                           '               '




t

I
i
l
     MACHINE NAME

     TIMEZONE

     810S DATE/TIME
                                                        MANUFACTURER

                                                        MODEL NUMBER



I
!
I
j


I
     MEDIA DESCRIPTION




    MANUFACTURER                                        HARD DRIVE SIZE

    MODEL NUMBER                                        ENCRYPTION TYPE

    SERIAL NUMBER                                       ENCRYPTION KEY
     "      ,     ,     ,                         DE~TINATION MEDIA INFORMATION   •          ,   .




      STORAGE DRIVES
                            '
                            ~
                            a..




    ENCRYPTION TYPE
    ENCRYPTION KEY
    COLLECTION DEVICE




         RELEASED FOR
         ACQUISmON
Case 2:18-cv-00868-JHS Document 33 Filed 06/05/19 Page 7 of 7




                                   B
                                    I
                                    I
                                    I
                                    I
                                    I
                                    I
                                    t
                                    I•
                                    •.
                          .-I
                          ..
                          (S)

                          Ln
                          .-t
